                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:19-CV-00347-GCM
 BEVERLY DAVIS,

                 Plaintiff,

    v.                                                            ORDER

 ANDREW M. SAUL,

                 Defendant.


         THIS MATTER IS BEFORE THE COURT on its own motion.

         IT IS ORDERED that the telephonic hearing on the Cross Motions for Summary Judgment,

which was set for October 21, 2020 at 2:00 p.m. is hereby CANCELED.

         IT IS FURTHER ORDERED that the hearing will be rescheduled at a later date.

         SO ORDERED.




                                       Signed: October 14, 2020




          Case 1:19-cv-00347-GCM Document 19 Filed 10/14/20 Page 1 of 1
